UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 4, 2011 CHINA DIRECT INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Florida 001-33694 13-3876100 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 431 Fairway Drive, Suite 200, Deerfield Beach, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (954) 363-7335 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02Termination of a Material Definitive Agreement. Item 8.01Other Events. On March 4, 2011, China Direct Industries, Inc. (the “Company”) elected not to proceed with and discontinued its proposed offering of up to 4,516,629 shares ofthe Company’s common stock described in the prospectus supplement dated February 16, 2011, which the Company filed on February 16, 2011 with the Securities and Exchange Commission. No sales of the Company’s common stock were made under this offering. In addition, on March 4, 2011, the Company terminated the previously disclosed February 14, 2011 At-The-Market” Program Agreement entered into between the Company and Global Hunter Securities, LLC. This agreement was terminated without penalty to the Company as permitted under that agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA DIRECT INDUSTRIES, INC. Date:March 4, 2011 By: /s/ Lazarus Rothstein Lazarus Rothstein, Executive Vice President and General Counsel
